       Case: 3:19-cv-00891-wmc Document #: 44 Filed: 09/01/21 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


WAYNE J. MALONE, JR.,

                      Plaintiff,                                              ORDER
       v.
                                                                          19-cv-891-wmc
HOOGLAND FOODS, LLC. d/b/a Marco’s Pizza,

                    Defendant.
_____________________________________________________________________________________

       Plaintiff Wayne J. Malone, Jr. (Malone) has brought a Title VII sexual harassment and

retaliation lawsuit against defendant Hoogland Foods, LLC (Hoogland). Before the court are

the parties’ competing discovery motions: Malone moves to compel better 26(a)(1) disclosures

and to provide complete responses to interrogatories 1, 7, 8 and 9, and RFPs 7, and 17;. Dkt.

32. Hoogland opposes Malone’s motion (dkt. 36) and has filed a counter-motion (dkt. 37) to

protect its current and former employees’ contact information from disclosure to Malone

personally. Both sides want costs shifted in their favor. For the reasons stated below, I am

granting Malone’s motion in part and denying it in part, and I am granting Hoogland’s request

for a protective order. I am not shifting costs in either direction.

       Malone flags these discovery requests in his motion:

       26(a)(1) disclosures: Malone complains that Hoogland has not provided the addresses

and telephone numbers of the individuals identified in its Rule 26(a)(1) disclosures as likely to

have discoverable information.

       Int. 1: The name, addresses (including email) and phone numbers for all employees at

Marco’s Pizza in Wisconsin Rapids from September 1, 2017 to June 21, 2018.

       Int. 7: The name, addresses (including email) and phone numbers for all persons believed

to have information support any allegation in the amendment complaint or Hoogland’s response
        Case: 3:19-cv-00891-wmc Document #: 44 Filed: 09/01/21 Page 2 of 6




to it, along with a detailed description of the information, evidence or personal information of

each person named.

        Int. 8:The telephone number and service provider for all phones used or possessed on

April 6, 23018 by Jacqueline Steele, the person who Malone alleges harassed him.

        Int. 9:The telephone number and service provider for all phones used or possessed from

May 20 to June 6, 2018 by Melissa Barber, Hoogland’s regional manager, to whom Malone

claims to have complained during this time period.

        RFP 7: Steele’s time and attendance records from September 1, 2017 through June 21,

2018.

        RFP 17: Steele’s complete personnel file, performance evaluations and disciplinary action

notices.

        Malone argues why he is entitled to additional information on each of these requests in

his brief, dkt. 34, which he supports with 20 exhibits attached to his attorney’s declaration.

        In its motion for a protective order, Hoogland seeks to protect from disclosure to Malone

personally the contact information of its employees implicated by Hoogland’s Rule 26(a)(1)

disclosures and its responses to Malone’s Ints. 1 and 7.

        I will deal first with Malone’s discovery requests that don’t implicate a protective order.

. As part of Int. 7, Malone asks Hoogland to “describe in detail” the information, evidence or

personal knowledge of each person named. In its July 2, 2021 response to Malone’s motion to

compel, Hoogland reported that it has supplemented its response to its Rule 26(a)(1) disclosures

“to add even more specificity.” Dkt. 36 at 10, citing Exh. 13 (dkt. 36-13). According to

Hoogland, anything else it knows it learned from its post-filing investigation, which constitutes


                                                 2
       Case: 3:19-cv-00891-wmc Document #: 44 Filed: 09/01/21 Page 3 of 6




work product. Hoogland is correct. Malone is not entitled to any additional detail from

Hoogland’s attorneys in response to Int. 7.

       In response to Malone’s Ints. 8 and 9, Hoogland points out that Steele and Barber are

non-parties, so requests for their telephone records should have been directed to them personally

under Rule 45. Again, Hoogland is correct. That being so, Hoogland reports that it went ahead

and provided the information anyway; in so doing, it learned that Malone’s attorney already had

adduced at least some of this information on her own because she was able to point to a digital

discrepancy. See dkt 36 at 12. At this juncture, there is nothing left for the court to order

disclosed.

       In response to Malone’s RFP 7, Hoogland reports that it has produced everything

responsive that still exists–apparently a lot of documents simply don’t exist anymore–and that

Hoogland has not withheld any documents and that it told Malone’s attorney this.              As

Hoogland points out, this court cannot order it to produce documents that do not exist.

       In response to Malone’s RFP 17, Hoogland reports that it had turned over Steele’s

personnel file before Malone filed his motion to compel, but it had redacted her phone numbers.

Malone admits as much in his motion to compel, and admits that he had Steele’s numbers from

other discovery, but needed these numbers from Steele’s personnel file to verify their accuracy.

As both sides report, there was a one-digit difference between numbers provided to Malone;

Hoogland explains that this was an inadvertent typo; Malone is unmollified, and wants the court

to order disclosure “because the information sought is relevant and Hoogland is obstructing

Malone’s access to it with general, baseless objections and improper redactions.” Dkt. 34 at 16.




                                               3
       Case: 3:19-cv-00891-wmc Document #: 44 Filed: 09/01/21 Page 4 of 6




Hoogland responds that it has now disclosed Steele’s previously-redacted numbers. At this

juncture, there is nothing left for the court to order disclosed.

       The remaining disputes hinge on Hoogland’s request for a protective order before turning

over the requested contact information for its employees. According to Hoogland, it is

               concerned] for the privacy and safety of its former and current
               employees because Plaintiff has killed a man by punching him
               (which, according to his attorney was done in “self-defense”), has
               a documented police record involving violence, and Defendant’s
               counsel have been informed by one of Plaintiff’s former co-
               employees that Plaintiff made comments to employees who crossed
               him at work that he “knew people”–which were perceived as
               threatening.

               Dkt. 36 at 2.

Hoogland backs up this last statement by a sworn statement from “John Doe,” See dkt. 36-8.

       Malone responded with his own sworn declaration (dkt. 42), denying that he ever

threatened anyone at work, denying that anyone ever told him that they felt threatened, and

reporting that he was never disciplined for threats. Malone reports that about 31 years ago,

when he was 15 years old, a 39-year old man attacked him, so Malone punched him in self

defense; the man fell backwards, hit his head, fell into a coma, then died. Malone did not intend

to kill him and he still feels bad about what happened.

       Duly noted in both directions. Since the parties couldn’t work this out on their own,

they will get the court’s ruling: pursuant to Rule 26(c)(1) I conclude that this is a situation

where a protective order is necessary to allow adequate disclosures to plaintiff’s team while

protecting the affected non-party witnesses from possible annoyance, embarrassment or

oppression. Malone personally is entitled to know the names of the people that Hoogland

discloses and he is entitled to know what these people purportedly know (within the limits of

                                                4
       Case: 3:19-cv-00891-wmc Document #: 44 Filed: 09/01/21 Page 5 of 6




the work product privilege) so that he can provide necessary input to his attorney. But Malone

does not personally need to know anyone’s address, phone number(s), email address or other

contact information. All of these people are third parties, and if any of them is uncomfortable

with, or feels intimidated by Malone–despite his protestations to the contrary–then they are

entitled to at least a thin layer of protection here, even if it is mainly for their peace of mind.

Malone has no right under the discovery rules to insist otherwise. Therefore, Hoogland must

provide Malone’s attorney with all available contact information, which counsel may share with

her staff, including any investigator, but counsel and her staff shall not divulge any of this

contact information to Malone personally.

       A side note: personal information about virtually everyone is easily ascertainable in the

electronic age, and this court cannot prohibit Malone from engaging in his own research. But

if Malone personally were to contact or attempt to contact anyone identified by Hoogland–or

if he were personally to take any other action inconsistent with the spirit and intent of this

protective order– then he would be subject to contempt proceedings that could result in dismissal

of his lawsuit with prejudice. That said, I am confident that we will not get there from here,

because Malone is smart enough to let his attorney and her agents handle this for him.

       Finally, in an August 27, 2021 letter(dkt. 43), Malone’s attorney expressed concern

about the looming September 17, 2021 deadline to file dispositive motions. With a firm

February 14, 2022 trial date, the court can afford to extend the dispositive motion deadline to

October 4, 2021, so that is the new deadline. The parties should not expect more extensions.




                                                5
       Case: 3:19-cv-00891-wmc Document #: 44 Filed: 09/01/21 Page 6 of 6




                                             ORDER

       It is ORDERED that:

       (1) Plaintiff’s motion to compel discovery (dkt. 32) is GRANTED IN PART and

DENIED IN PART in the manner set forth in this order.

       (2) Defendant’s motion for a protective order is GRANTED in the manner set forth in

this order. Plaintiff’s attorney (and her agents) shall not disclose to plaintiff any witness contact

information provided by defendant in response to plaintiff’s discovery requests.

       (3) Each side will bear its on costs on these motions.

       (4) the deadline to file dispositive motions is extended to October 4, 2021.

       (5) The September 9, 2021 telephonic status conference is CANCELED as unnecessary.




       Entered this 1st day of September, 2021.

                                              BY THE COURT:

                                              /s/

                                              STEPHEN L. CROCKER
                                              Magistrate Judge




                                                    6
